COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 RAMON PADILLA,                                                No. 08-12-00234-CR
                                                '
                             Appellant,                           Appeal from the
                                                '
 v.                                                             346th District Court
                                                '
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                '
                            State.              '               (TC# 20110D02154)




                                           ORDER

       The Court GRANTS the State=s third motion for extension of time to file the brief

until July 27, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State=s brief and forward the same to this Court on or before July 27, 2013.

       IT IS SO ORDERED this 20th day of June, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.